                 Case 13-11534             Doc 49   Filed 10/15/18 Entered 10/15/18 15:22:58     Desc Main
                                                     Document     Page 1 of 15




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS


              In Re:                                          §
                                                              §
              MCFARLAND, MARGARET                             §     Case No. 13-11534 JSB
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      GINA B. KROL, chapter 7 trustee, submits this Final Account, Certification that the
              Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 325,078.00                          Assets Exempt: 177,150.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 28,686.98           Claims Discharged
                                                                    Without Payment: 54,665.97

              Total Expenses of Administration: 101,423.93


                      3) Total gross receipts of $ 170,000.00 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 39,889.09 (see Exhibit 2), yielded net receipts of $ 130,110.91 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 13-11534             Doc 49    Filed 10/15/18 Entered 10/15/18 15:22:58            Desc Main
                                                  Document     Page 2 of 15




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 305,909.00              $ 0.00                 $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA          101,423.83             101,423.93            101,423.93

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 NA                     NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              54,665.97          28,454.27              28,454.27                28,686.98

TOTAL DISBURSEMENTS                               $ 360,574.97       $ 129,878.10           $ 129,878.20          $ 130,110.91


                  4) This case was originally filed under chapter 7 on 03/21/2013 . The case was pending
          for 67 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 09/24/2018                        By:/s/GINA B. KROL
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 13-11534             Doc 49      Filed 10/15/18 Entered 10/15/18 15:22:58                     Desc Main
                                                      Document     Page 3 of 15




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    PERSONAL INJURY                                                          1242-000                                         170,000.00

TOTAL GROSS RECEIPTS                                                                                                        $ 170,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

                                                   Surplus Funds Paid to Debtor 726
                                                   (a)(6) (includes Payments to
MARGARET MCFARLAND                                 shareholders and limited partners)                8200-002                  39,889.09

TOTAL FUNDS PAID TO DEBTOR &                                                                                                  $ 39,889.09
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

              Bank of America Attn.:
              Bankruptcy/CA6-919-02-41
              Po Box 5170 Simi Valley, CA
              93062                                               140,409.00                   NA                    NA              0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 13-11534             Doc 49        Filed 10/15/18 Entered 10/15/18 15:22:58          Desc Main
                                                        Document     Page 4 of 15




                                                  UNIFORM        CLAIMS
                                                                                  CLAIMS             CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                             CLAIMS PAID
                                                                                 ASSERTED           ALLOWED
                                                   CODE      (from Form 6D)

              City Ntl Bk/Ocwen Loan
              Service Attn: Bankruptcy P.O.
              Box 24738 West Palm Beach,
              FL 33416                                              28,750.00                NA               NA              0.00


              Pnc Bank, N.a. 1 Financial
              Pkwy Kalamazoo, MI 49009                             136,750.00                NA               NA              0.00

TOTAL SECURED CLAIMS                                             $ 305,909.00              $ 0.00          $ 0.00           $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                            CODE

TRUSTEE COMPENSATION:GINA
B. KROL                                     2100-000                    NA           9,755.55           9,755.55          9,755.55


TRUSTEE EXPENSES:GINA B.
KROL                                        2200-000                    NA             36.54              36.54             36.54


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3110-000                    NA           1,700.00           1,700.00          1,700.00


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):GINA B. KROL                 3110-000                    NA            850.00             850.00            850.00


ATTORNEY FOR TRUSTEE
EXPENSES (TRUSTEE
FIRM):COHEN & KROL                          3120-000                    NA             36.54              36.64             36.64




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 13-11534             Doc 49         Filed 10/15/18 Entered 10/15/18 15:22:58        Desc Main
                                                       Document     Page 5 of 15




                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

ATTORNEY FOR TRUSTEE FEES
(OTHER FIRM):MATHIAS GILL                 3210-600                    NA          56,666.66         56,666.66         56,666.66


ATTORNEY FOR TRUSTEE
EXPENSES (OTHER
FIRM):MATHIAS GILL                        3220-610                    NA          32,378.54         32,378.54         32,378.54

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA        $ 101,423.83      $ 101,423.93       $ 101,423.93
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

NA: NA                                          NA                    NA                 NA               NA                NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                $ NA             $ NA               $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                 6E)             Claim)

NA          NA                                       NA                NA                  NA              NA               NA

TOTAL PRIORITY UNSECURED                                              $ NA               $ NA             $ NA             $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 13-11534             Doc 49      Filed 10/15/18 Entered 10/15/18 15:22:58       Desc Main
                                                    Document     Page 6 of 15




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            American Express American
            Express Special Research Po
            Box 981540 El Paso, TX
            79998                                               6,778.00                 NA             NA            0.00


            American Express American
            Express Special Research Po
            Box 981540 El Paso, TX
            79998                                               2,530.00                 NA             NA            0.00


            American Express American
            Express Special Research Po
            Box 981540 El Paso, TX
            79998                                               2,448.00                 NA             NA            0.00


            Capital 1 Bank Attn:
            Bankruptcy Dept. Po Box
            30285 Salt Lake City, UT
            84130                                               6,070.00                 NA             NA            0.00


            Carington Place P.O. Box
            531242 Atlanta, GA 30353-
            1242                                                1,029.00                 NA             NA            0.00


            Citi Po Box 6241 Sioux Falls,
            SD 57117                                            5,618.00                 NA             NA            0.00


            Citibank Na 1000 Technology
            Dr O Fallon, MO 63368                               4,420.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 13-11534             Doc 49      Filed 10/15/18 Entered 10/15/18 15:22:58       Desc Main
                                                    Document     Page 7 of 15




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Discover Fin Svcs Llc Pob
            15316 Wilmington, DE 19850                          7,873.00                 NA             NA            0.00


            Gemb/sams Club Dc Gemb
            Finance Po Box 103104
            Roswell, GA 30076                                   2,624.00                 NA             NA            0.00


            Hutchens, Senter & Britton,
            P.A. P.O. Box 1028
            Fayetteville, NC 28302                                  0.00                 NA             NA            0.00


            Keough & Moody, P.C. 1250
            East Diehl Rd. Suite 405
            Naperville, IL 60563                                3,100.33                 NA             NA            0.00


            Kropik, Papuga & Shaw 120
            S. LaSalle St. Chicago, IL
            60603                                                   0.00                 NA             NA            0.00


            Northland Group, Inc. PO Box
            390846 Minneapolis, MN
            55439                                               1,376.22                 NA             NA            0.00


            Professional Placement
            Services LLC Re: Village of
            Schaumburg Ambulance P.O.
            Box 612 Milwaukee, WI
            53201-0612                                            232.42                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 13-11534             Doc 49       Filed 10/15/18 Entered 10/15/18 15:22:58        Desc Main
                                                     Document     Page 8 of 15




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Rnb-fields3/Macy's Macy's
            Bankruptcy Department Po
            Box 8053 Mason, OH 45040                                 0.00                 NA              NA            0.00


            Sears/cbna Po Box 6282
            Sioux Falls, SD 57117                               10,567.00                 NA              NA            0.00


            AMERICAN EXPRESS
000005      BANK, FSB                           7100-900              NA             6,778.74       6,778.74        6,778.74


            AMERICAN EXPRESS
000003      CENTURION BANK                      7100-900              NA             2,448.07       2,448.07        2,448.07


            AMERICAN EXPRESS
000004      CENTURION BANK                      7100-900              NA             1,427.91       1,427.91        1,427.91


000007      BMO HARRIS BANK, NA                 7100-900              NA             1,033.20       1,033.20        1,033.20


            CAPITAL ONE BANK
000002      (USA), N.A.                         7100-900              NA             6,070.66       6,070.66        6,070.66


000001      DISCOVER BANK                       7100-900              NA             7,873.68       7,873.68        7,873.68


000006      SYNCHRONY BANK                      7100-900              NA             2,822.01       2,822.01        2,822.01


            AMERICAN EXPRESS
            BANK, FSB                           7990-000              NA                  NA              NA           23.08


            AMERICAN EXPRESS
            CENTURION BANK                      7990-000              NA                  NA              NA           13.20


            BMO HARRIS BANK, NA                 7990-000              NA                  NA              NA            3.52




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
             Case 13-11534             Doc 49       Filed 10/15/18 Entered 10/15/18 15:22:58         Desc Main
                                                     Document     Page 9 of 15




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                                6F)              Claim)

            CAPITAL ONE BANK
            (USA), N.A.                         7990-000               NA                  NA             NA            20.67


            DISCOVER BANK                       7990-000               NA                  NA             NA            26.81


            SYNCHRONY BANK                      7990-000               NA                  NA             NA              9.61


            MCFARLAND,
            MARGARET                            7990-002               NA                  NA             NA           135.82

TOTAL GENERAL UNSECURED                                        $ 54,665.97        $ 28,454.27     $ 28,454.27      $ 28,686.98
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                              Case 13-11534                 Doc 49    Filed 10/15/18
                                                                                                  FORMEntered
                                                                                                       1      10/15/18 15:22:58                                         Desc Main
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD15
                                                                                       Document      Page 10 of AND REPORT                                                                                              Page:       1
                                                                                                            ASSET CASES                                                                                                   Exhibit 8
Case No:             13-11534       JSB    Judge: JANET S. BAER                                                                                 Trustee Name:                       GINA B. KROL
Case Name:           MCFARLAND, MARGARET                                                                                                       Date Filed (f) or Converted (c):     03/21/13 (f)
                                                                                                                                               341(a) Meeting Date:                 04/12/13
For Period Ending: 09/24/18                                                                                                                    Claims Bar Date:                     06/23/14



                                       1                                                    2                            3                          4                         5                                     6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                   Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                 Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. 1522 APPLE GROVE LN., WESTMONT, IL 60559                                              157,135.00                                0.00           OA                                    0.00                     FA
 2. 206 CARRINGTON PLACE, ARDEN, NC 28704                                                 165,000.00                                0.00           OA                                    0.00                     FA
 3. FINANCIAL ACCOUNTS                                                                          200.00                              0.00           OA                                    0.00                     FA
 4. HOUSEHOLD GOODS                                                                             750.00                              0.00           OA                                    0.00                     FA
 5. WEARING APPAREL                                                                             300.00                              0.00           OA                                    0.00                     FA
 6. PENSION / PROFIT SHARING                                                                    450.00                              0.00           OA                                    0.00                     FA
 7. PENSION / PROFIT SHARING                                                              170,000.00                                0.00           OA                                    0.00                     FA
 8. LIQUIDATED CLAIMS                                                                        2,734.00                               0.00           OA                                    0.00                     FA
 9. VEHICLES                                                                                 5,659.00                               0.00           OA                                    0.00                     FA
 10. PERSONAL INJURY (u)                                                                          0.00                        170,000.00                                           170,000.00                     FA

                                                                                                                                                                                                   Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $502,228.00                         $170,000.00                                          $170,000.00                            $0.00
                                                                                                                                                                                                   (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Pre-trial mediation set for June 2017; trial scheduled for early December 2017 - May 22, 2017


   Personal injury action pending March 16, 2017, 10:46 am


   Personal injury action pending October 12, 2016, 02:40 pm


   Personal injury action pending
   October 08, 2015, 10:18 am




LFORM1                                                                                                                                                                                                                           Ver: 20.00j
         UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                             Case 13-11534              Doc 49    Filed 10/15/18
                                                                                              FORMEntered
                                                                                                   1      10/15/18 15:22:58                        Desc Main
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD15
                                                                                   Document      Page 11 of AND REPORT                                                      Page:      2
                                                                                                       ASSET CASES                                                            Exhibit 8
Case No:            13-11534       JSB    Judge: JANET S. BAER                                                            Trustee Name:                      GINA B. KROL
Case Name:          MCFARLAND, MARGARET                                                                                   Date Filed (f) or Converted (c):   03/21/13 (f)
                                                                                                                          341(a) Meeting Date:               04/12/13
                                                                                                                          Claims Bar Date:                   06/23/14


   Personal Injury case pending
   October 22, 2014, 04:18 pm


   October 02, 2014, 10:30 am Trustee reopened bankrutpcy case to administer an undisclosed personal injury action


   Initial Projected Date of Final Report (TFR): 12/15/15        Current Projected Date of Final Report (TFR): 12/31/18


           /s/     GINA B. KROL
   __________________________________________ Date: 09/24/18
           GINA B. KROL




LFORM1                                                                                                                                                                              Ver: 20.00j
         UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                           Case 13-11534                  Doc 49   Filed 10/15/18 Entered 10/15/18 15:22:58                            Desc Main
                                                                                    Document FORMPage
                                                                                                   2  12 of 15                                                                                  Page:      1
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                           Exhibit 9
  Case No:             13-11534 -JSB                                                                                           Trustee Name:                    GINA B. KROL
  Case Name:           MCFARLAND, MARGARET                                                                                     Bank Name:                       ASSOCIATED BANK
                                                                                                                               Account Number / CD #:           *******8127 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******8345
  For Period Ending: 09/24/18                                                                                                  Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                               Separate Bond (if applicable):


           1              2                               3                                                   4                                            5                     6                   7
    Transaction       Check or                                                                                                        Uniform                                                   Account / CD
       Date           Reference                 Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)       Disbursements ($)       Balance ($)
                                                                                    BALANCE FORWARD                                                                                                            0.00
          04/25/18       10       CNA                                               Partial Settlement Proceeds                      1242-000               80,000.00                                    80,000.00
                                  Chicago, IL
          04/26/18       10       Philadelphia Insurance Company                    Settlement Proceeds                              1242-000               90,000.00                                170,000.00
                                  One Bala Plaza
                                  Suite 100
                                  Bala Cynwyd, PA 19004
          04/26/18     030001     Matthias Gill                                     Attorneys' Fees per Court Order                  3210-600                                    56,666.66           113,333.34
                                  1820 Ridge Road
                                  Suite 216
                                  Homewood, IL 60430
          04/26/18     030002     Matthias Gill                                     Attorneys' Expenses per Court Order              3220-610                                    32,378.54               80,954.80
                                  1820 Ridge Road
                                  Suite 216
                                  Homewood, IL 60430
          06/22/18     030003     Cohen & Krol                                      Final Distribution                               3110-000                                        1,700.00            79,254.80
                                  105 W. Madison Street                             Attorneys' Fees
                                  Suite 1100
                                  Chicago, IL 60602
          06/22/18     030004     Cohen & Krol                                      Final Distribution                               3120-000                                          36.64             79,218.16
                                  105 W. Madison Street                             Attorneys' Expenses
                                  Suite 1100
                                  Chicago, IL 60602
          06/22/18     030005     Gina B. Krol                                      Final Distribution                               2200-000                                          36.54             79,181.62
                                  105 W. Madison Street                             Trustee Expenses
                                  Suite 1100
                                  Chicago, IL 6060
          06/22/18     030006     Gina B. Krol                                      Final Distribution                               2100-000                                        9,755.55            69,426.07
                                  105 W. Madison Street                             Trustee Fees
                                  Suite 1100

                                                                                                                               Page Subtotals              170,000.00            100,573.93
                                                                                                                                                                                                         Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                           Case 13-11534                Doc 49   Filed 10/15/18 Entered 10/15/18 15:22:58                            Desc Main
                                                                                  Document FORMPage
                                                                                                 2  13 of 15                                                                                     Page:     2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                              Exhibit 9
  Case No:             13-11534 -JSB                                                                                         Trustee Name:                    GINA B. KROL
  Case Name:           MCFARLAND, MARGARET                                                                                   Bank Name:                       ASSOCIATED BANK
                                                                                                                             Account Number / CD #:           *******8127 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******8345
  For Period Ending: 09/24/18                                                                                                Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                               3                                                 4                                            5                       6                   7
    Transaction       Check or                                                                                                      Uniform                                                      Account / CD
       Date           Reference               Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                  Chicago, IL 6060
          06/22/18     030007     Gina B. Krol                                    Final Distribution                               3110-000                                           850.00             68,576.07
                                  105 W. Madison Street
                                  Suite 1100
                                  Chicago, IL 6060
          06/22/18     030008     Discover Bank                                   Final Distribution                                                                                 7,900.49            60,675.58
                                  DB Servicing Corporation
                                  PO Box 3025
                                  New Albany, OH 43054-3025
                                                                                          Claim           7,873.68                 7100-900
                                                                                          Interest          26.81                  7990-000
          06/22/18     030009     Capital One Bank (USA), N.A.                    Final Distribution                                                                                 6,091.33            54,584.25
                                  PO Box 71083                                    (2-1) modified on 4/14/2014 to
                                  Charlotte, NC 28272-1083                        correct creditor address (MMR)
                                                                                          Claim           6,070.66                 7100-900
                                                                                          Interest          20.67                  7990-000
          06/22/18     030010     American Express Centurion Bank                 Final Distribution                                                                                 2,456.41            52,127.84
                                  c o Becket and Lee LLP                          (3-1) CREDIT CARD DEBT
                                  POB 3001
                                  Malvern, PA 19355-0701
                                                                                          Claim           2,448.07                 7100-900
                                                                                          Interest           8.34                  7990-000
          06/22/18     030011     American Express Centurion Bank                 Final Distribution                                                                                 1,432.77            50,695.07
                                  c o Becket and Lee LLP                          (4-1) CREDIT CARD DEBT
                                  POB 3001
                                  Malvern, PA 19355-0701
                                                                                          Claim           1,427.91                 7100-900
                                                                                          Interest           4.86                  7990-000
          06/22/18     030012     American Express Bank, FSB                      Final Distribution                                                                                 6,801.82            43,893.25


                                                                                                                             Page Subtotals                        0.00              25,532.82
                                                                                                                                                                                                         Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                           Case 13-11534                Doc 49   Filed 10/15/18 Entered 10/15/18 15:22:58                            Desc Main
                                                                                  Document FORMPage
                                                                                                 2  14 of 15                                                                                     Page:     3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                              Exhibit 9
  Case No:             13-11534 -JSB                                                                                         Trustee Name:                    GINA B. KROL
  Case Name:           MCFARLAND, MARGARET                                                                                   Bank Name:                       ASSOCIATED BANK
                                                                                                                             Account Number / CD #:           *******8127 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******8345
  For Period Ending: 09/24/18                                                                                                Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                             3                                                   4                                            5                       6                   7
    Transaction       Check or                                                                                                      Uniform                                                      Account / CD
       Date           Reference               Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                  c o Becket and Lee LLP                          (5-1) CREDIT CARD DEBT
                                  POB 3001
                                  Malvern, PA 19355-0701
                                                                                          Claim           6,778.74                 7100-900
                                                                                          Interest          23.08                  7990-000
          06/22/18     030013     Synchrony Bank                                  Final Distribution                                                                                 2,831.62            41,061.63
                                  c/o Recovery Management Systems Corp            (6-1) Sam's ClubDiscover or GEMB or
                                  25 SE 2nd Ave Suite 1120                        GECRB
                                  Miami FL 33131-1605
                                                                                          Claim           2,822.01                 7100-900
                                                                                          Interest           9.61                  7990-000
          06/22/18     030014     BMO Harris Bank, NA                             Final Distribution                                                                                 1,036.72            40,024.91
                                  c o Becket and Lee LLP                          (7-1) CREDIT CARD DEBT
                                  POB 3001
                                  Malvern, PA 19355-0701
                                                                                          Claim           1,033.20                 7100-900
                                                                                          Interest           3.52                  7990-000
          06/22/18     030015     MARGARET MCFARLAND                              Final Distribution                                                                              40,024.91                    0.00
                                  1522 APPLE GROVE LANE                           Surplus Funds
                                  WESTMONT, IL 60559
                                                                                          Claim           39,889.09                8200-002
                                                                                          Interest         135.82                  7990-000




                                                                                                                             Page Subtotals                        0.00              43,893.25
                                                                                                                                                                                                         Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                           Case 13-11534                Doc 49   Filed 10/15/18 Entered 10/15/18 15:22:58                          Desc Main
                                                                                  Document FORMPage
                                                                                                 2  15 of 15                                                                                            Page:      4
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                      Exhibit 9
  Case No:             13-11534 -JSB                                                                                       Trustee Name:                       GINA B. KROL
  Case Name:           MCFARLAND, MARGARET                                                                                 Bank Name:                          ASSOCIATED BANK
                                                                                                                           Account Number / CD #:              *******8127 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******8345
  For Period Ending: 09/24/18                                                                                              Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                           Separate Bond (if applicable):


          1               2                             3                                              4                                                 5                          6                         7
    Transaction       Check or                                                                                                    Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                      Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)

                                                                                                       COLUMN TOTALS                                    170,000.00                  170,000.00                          0.00
                                                                                                           Less: Bank Transfers/CD's                          0.00                        0.00
                                                                                                       Subtotal                                         170,000.00              170,000.00
                                                                                                           Less: Payments to Debtors                                             40,024.91
                                                                                                       Net
                                                                                                                                                        170,000.00              129,975.09
                                                                                                                                                                               NET                             ACCOUNT
                                                                                                        TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                      Checking Account (Non-Interest Earn - ********8127                 170,000.00                  129,975.09                          0.00
                                                                                                                                               ------------------------    ------------------------   ------------------------
                                                                                                                                                         170,000.00                  129,975.09                          0.00
                                                                                                                                               ==============             ==============              ==============
                                                                                                                                                (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                           Transfers)               To Debtors)                    On Hand




                                                                                                                           Page Subtotals                        0.00                        0.00
                                                                                                                                                                                                                  Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 15)
